DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-24 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to independent claim 1, none of the cited prior art alone or in combination provides motivation to teach “determining a representation for multiple portions of a 3D environment based at least in part upon on a set of dense maps received from the plurality of portable devices, wherein the set of dense maps is grouped into multiple subgroups based at least in part upon pose data pertaining to the set of dense maps or surface information in the set of dense maps, and storing the representation as at least a portion of a shared persistent dense map”, as the closest cited references only disclose cross reality devices for rendering frames of virtual content and use of dense maps for rendering 3D models, however the references fail to disclose the specific process of combining multiple dense maps from multiple portable devices via a function of grouping the maps with respect to the parameter of pose to generate a persistent dense map that can be shared and stored in conjunction with the remaining limitations of claim 1, for rendering of virtual content in cross reality.
In regards to independent claim 18, this claim recites limitations similar in scope to that of claim 1, and thus is allowed based on the same rationale as provided above.
In regards to independent claim 21, none of the cited prior art alone or in combination provides motivation to teach “determining one or more collections of surface or depth information based at least in part on the information captured by the one or more sensors; transmitting at least one of the one or more collections of surface or depth information and pose information for the at least one of the one or more collections of surface or depth information; receiving metadata of a dense map, the metadata indicating a portion of the 3D environment represented by the dense map; and determining, based at least in part on the sparse tracking map and the metadata, whether to retrieve at least a portion of the dense map”, however the closest cited references only discloses cross reality devices for rendering frames of virtual content, use of dense maps for rendering 3D models, and tracking of sparse data, however the references fail to disclose the specific process of using a combination of captured depth, pose, and metadata information with sparse tracking data to determine whether or not to obtain dense map data in conjunction with the remaining limitations of claim 21 for rendering cross reality representations.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
In regards to dependent claims 2-17, 19, 20, and 22-24, these claims depend from allowed base claims 1, 18, and 21, and thus are allowed under the same rationale as provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion      
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2014/0206443 A1 – Reference is of particular relevance as it discloses Camera pose estimation for 3D reconstruction is described, for example, to enable position and orientation of a depth camera moving in an environment to be tracked for robotics, gaming and other applications
US 2015/0022521 A1 – Reference is of particular relevance to the application as it discloses processes and systems for enabling a computing device to perform voxel-based three-dimensional (3D) reconstruction modeling using parallel graphics hardware.
US 2015/0022521 A1 – Reference is of particular relevance to the application as it discloses mobile camera localization using depth maps described for robotics, immersive gaming, augmented reality and other applications. In an embodiment a mobile depth camera is tracked in an environment at the same time as a 3D model of the environment is formed using the sensed depth data.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619